Citation Nr: 1208679	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-13 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar and cervical spine.

2.  Entitlement to service connection for an upper respiratory condition.

3.  Entitlement to service connection for a lower extremity condition.

4.  Entitlement to service connection for severe boils/skin irritation.

5.  Entitlement to service connection for bilateral foot pain, chronic, to include flat feet.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for a sinus disability.

10.  Entitlement to service connection for a right shoulder disability.

11.  Entitlement to service connection for gasteroesophogeal reflux disease (GERD).

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for a left knee disability.

14.  Entitlement to service connection for a right knee disability.

15.  Entitlement to service connection for a left ankle disability.

16.  Entitlement to service connection for a right ankle disability.

17.  Entitlement to service connection for hypertension.

18.  Entitlement to service connection for sleep apnea.

19.  Entitlement to service connection for a right foot callus.

20.  Entitlement to service connection for a left foot callus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the June 2006 rating decision, the RO denied service connection for a sinus disability, a right shoulder disability, a back disability, GERD, tinnitus, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, hypertension, sleep apnea, a right foot callus, a left foot callus, bilateral flat feet, skin irritation and PTSD.  In the October 2007 rating decision, the RO denied service connection for unspecified degenerative joint disease, an upper respiratory condition, a lower extremity condition, severe boils/skin irritation, bilateral foot pain, depression/anxiety, hemorrhoids and migraine headaches.

The Board notes that the Veteran's representative in multiple communications only addressed the issues which were adjudicated in the October 2007 rating decision.  However, as the Veteran perfected appeals for the issues presented in the June 2006 rating decision, these issues are also before the Board.  Additionally, while the June 2006 rating decision denied service connection for PTSD and skin irritation and the October 2007 rating decision denied service connection for depression and severe boils, the Board is also cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claims as entitlement to service connection for an acquired psychiatric disability to include PTSD, depression, and anxiety, and service connection for severe boils/skin irritation.
 
Also, while the Veteran made separate claims for an unspecified degenerative joint disease disability and a back disability, as he has been diagnosed with degenerative joint disease of the cervical and lumbar spine, the Board has recharacterized these two issues as the single issue of degenerative joint disease of the cervical and lumbar spine.  The Board similarly has recharacterized his two claims for bilateral foot pain and bilateral pes planus as the lone issue of a bilateral foot disability to include flat feet.

The Veteran was scheduled for a hearing before a member of the Board in March 2010.  The Veteran requested that this hearing be rescheduled.  Accordingly, the Veteran was rescheduled for a hearing on October 31, 2011.  In October 2011, the Veteran failed to appear for his scheduled Board hearing without cancelling.  The Board finds that all due process has been met with regard to the Veteran's hearing request.


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical and lumbar spine, was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

2.  The Veteran does not have a current upper respiratory disability.

3.  The Veteran does not have a current lower extremity disability.

4.  A skin disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

5.  The Veteran does not have a current bilateral foot disability to include flat feet.

6.  The Veteran does not have a current acquired psychiatric disability, to include PTSD, depression, and anxiety.

7.  Hemorrhoids were not shown in service and have not been shown by competent evidence to be related to a disease or injury of service origin.

8.  Migraine headaches were not shown in service and have not been shown by competent evidence to be related to a disease or injury of service origin.

9.  The Veteran does not have a current sinus disability.

10.  A right shoulder disability not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

11.  The Veteran does not have a current GERD disability.

12.  The Veteran does not have a current tinnitus disability.

13.  The Veteran does not have a current left knee disability.

14.  The Veteran does not have a current right knee disability.

15.  The Veteran does not have a current left ankle disability.

16.  The Veteran does not have a current right knee disability.

17.  Hypertension was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

18.  The Veteran does not have a current sleep apnea disability.

19.  The Veteran does not have a current left foot callus disability.
20.  The Veteran does not have a current right foot callus disability.


CONCLUSIONS OF LAW

1.  A degenerative joint disease of the cervical and lumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  An upper respiratory disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A lower extremity disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A skin disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  A bilateral foot disability, to include flat feet, was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  An acquired psychiatric disorder, to include PTD, depression, and anxiety, was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

7.  A hemorrhoids disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

8.  A migraine headaches disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

9.  A sinus disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

10.  A right shoulder disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

11.  A GERD disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

12.  A tinnitus disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

13.  A left knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

14.  A right knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

15.  A left ankle disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

16.  A right ankle disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

17.  Hypertension was not incurred in or aggravated by military service, nor may service incurrence of hypertension be presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

18.  A sleep apnea disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

19.  A left foot callus disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

20.  A right foot callus disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in March 2006 and July 2007 letters, prior to the date of the issuance of the appealed June 2006 and October 2007 rating decisions.  The March 2006 and July 2007 letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative on his behalf.  

The Board finds that no additional RO action to further develop the record on the claims is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no evidence that he has current PTSD, depression, anxiety, a sinus disability, GERD, tinnitus, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, sleep apnea, a right foot callus, a left foot callus, an upper respiratory condition, a lower extremity condition and bilateral foot pain to include bilateral flat feet.  Additionally, there is no indication that hypertension, degenerative joint disease of the cervical and lumbar spine, a right shoulder disability, severe boils/skin irritation, hemorrhoids and migraine headaches were manifested in service or was otherwise related to service.  Thus remand for VA examinations is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis and hypertension, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background 

On his January 1966 Report of Medical History for his induction examination, the Veteran noted that he had a history of swollen or painful joints; the mumps; whooping cough; frequent or severe headaches; ear, nose and throat trouble; severe tooth or gum trouble; sinusitis; hay fever; cramps in his legs; piles or rectal disease; boils; recent gain or loss of weight; foot trouble; frequent or terrifying nightmares; depression or excessive worry and nervous trouble of any sort.

However, his January 1966 Report of Medical Examination was normal for all items.  The physician noted that the Veteran did see a doctor for his sinus trouble.  His blood pressure reading was 118/68.  The remainder of the Veteran's service treatment records were negative for complaints or treatments related to any of his claimed disabilities.  A March 1968 separation examination was unremarkable.

February 1990 and March 1990 private treatment records noted that the Veteran was treated for a rash and persistent scabies.

A January 1995 private treatment note diagnosed the Veteran with kidney stones.  He also reported a history of pain in his lower quadrant.

A March 1996 private treatment note indicated that the Veteran presented with complaints of pain in his right shoulder.  He noted that it started after a blizzard.  The diagnosis was impingement syndrome of the right shoulder.  His blood pressure was 142/94.

An August 2002 private treatment report noted that the Veteran had internal hemorrhoids and internal bleeding.

In a September 2003 private treatment note, the Veteran presented with complaints of right flank pain that radiated to his groin.  The diagnosis was a lumbar muscle strain.

A November 2005 private treatment report noted that the Veteran had uncontrolled hypertension and right shoulder pain.

In an April 2006 private treatment note, the Veteran presented with complaints of a swollen right leg with pain that was hot to touch.

An August 2006 exercise stress test report noted that the Veteran had hypertension and erectile dysfunction.

August 2006 x-rays of the lumbar spine revealed mild degenerative disc disease of the cervical and lumbar spine.

A June 2007 private treatment note indicated that the Veteran reported experiencing headaches.

A July 2008 private treatment note reported that the Veteran had muscle aches.

A March 2010 private treatment note reported that the Veteran had hypertension, muscle spasms and sleep discomfort.

A.  An acquired psychiatric disorder, to include PTD, depression, and anxiety

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

The Veteran claims that he has PTSD, depression, and anxiety as a result of his service.  The Board notes that the Veteran did not submit his PTSD questionnaire regarding the cause of his claimed PTSD, depression, and anxiety disabilities.

The Board notes that service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the persuasive medical evidence demonstrates that the Veteran does not currently have a diagnosis of an acquired psychiatric disorder to include PTSD, depression, and anxiety.  

The Board notes in that regard that while the Veteran's January 1966 Report of Medical History for his induction examination demonstrate complaints of a history of frequent or terrifying nightmares; depression or excessive worry and nervous trouble of any sort; these complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as the January 1966 Report of Medical Examination was normal for all items and no disorders were recorded at the time of his March 1968 separation physical examination.  

Further, the Veteran has not been shown to have a current psychiatric disability as the post-service record is completely negative for any clinical evidence of a chronic acquired psychiatric disability to include PTSD, depression, and anxiety.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a psychiatric disability is denied because the medical evidence fails to establish the Veteran has a current acquired psychiatric disorder to include PTSD, depression, and anxiety disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

B.  A sinus disability, GERD, tinnitus, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, sleep apnea, a right foot callus, a left foot callus, an upper respiratory condition, a lower extremity condition and bilateral foot pain to include flat feet.

The Board notes in that regard that while the Veteran's January 1966 Report of Medical History for his induction examination demonstrate complaints of a history of swollen or painful joints; the mumps; whooping cough; ear, nose and throat trouble; sinusitis; hay fever; cramps in his legs; and foot trouble; these complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as the January 1966 Report of Medical Examination was normal for all items and no disorders were recorded at the time of his March 1968 separation physical examination.  

Additionally, the Veteran has not been shown to have a current sinus disability, GERD, tinnitus, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, sleep apnea, a right foot callus, a left foot callus, bilateral flat feet, an upper respiratory condition, a lower extremity condition and bilateral foot pain disabilities as the post-service record is completely negative for any clinical evidence of these claimed chronic disabilities.

The Board notes that while the Veteran's induction examination noted that he had been treated for sinusitis and whooping cough, there is no evidence of record that he has been diagnosed, or recently treated for sinusitis or any other upper respiratory condition.

Regarding his claimed sleep apnea disability, the Board notes that a March 2010 private treatment note reported that the Veteran had experienced sleep discomfort.  However, the record again contains no diagnosis or treatment of sleep apnea.

Regarding the Veteran's remaining claimed disabilities, while private treatment notes indicate that the Veteran presented with complaints of a swollen right leg with pain that was hot to touch and muscle aches, the Board notes that pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356   (Fed. Cir. 2001). 

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, supra.  Consequently, service connection for a sinus disability, GERD, tinnitus, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, sleep apnea, a right foot callus, a left foot callus, an upper respiratory condition, a lower extremity condition and bilateral foot pain to include flat feet disabilities is denied because the medical evidence fails to establish the Veteran has these current disabilities for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claims are denied.  See 38 U.S.C.A. § 5107(b).

In summary, the Veteran asserts that he has a sinus disability, GERD, tinnitus, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, sleep apnea, a right foot callus, a left foot callus, bilateral flat feet, an upper respiratory condition and a lower extremity condition, that are related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claims of service connection for those disabilities as described in detail above, and thus the criteria for service connection have not been met. 

C.  Hypertension, degenerative joint disease of the lumbar and cervical spine, a right shoulder disability, severe boils/skin irritation, hemorrhoids and migraine headaches.

The Board notes that private records demonstrate a diagnosis of hypertension, impingement syndrome of the right shoulder, headaches, a rash and persistent scabies, hemorrhoids and mild degenerative disc disease of the cervical and lumbar spine.  

As a result of the above diagnoses, the first element of service connection is satisfied for his claimed disorders.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes in that regard that while the Veteran's January 1966 Report of Medical History for his induction examination demonstrate complaints of a history of swollen or painful joints; these complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as the January 1966 Report of Medical Examination was normal for all items and no disorders were recorded at the time of his March 1968 separation physical examination.  

Regarding the Veteran's mild degenerative disc disease of the cervical and lumbar spine disability, initially, the Board notes that there are no clinical findings or diagnoses of degenerative joint disease during service or for several years thereafter.  The first post-service evidence of a spine disability is a September 2003 diagnosis of a lumbar spine strain.  The August 2006 private treatment report reflected like the first diagnosis of degenerative joint disease.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.

Regarding the Veteran's hypertension disability, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).

The Board notes that there are no clinical findings or diagnoses of hypertension during service or for several years thereafter.  The first post-service evidence of hypertension is a November 2005 private treatment report.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

While the records also show a diagnosis of persistent scabies and a rash in February 1990, a March 1996 diagnosis of right shoulder impingement syndrome, hemorrhoids in August 2002 and a diagnosis of headaches in June 2007, there is also no medical opinion of record showing a relationship between the any current hypertension, impingement syndrome of the right shoulder, headaches, a rash and persistent scabies, hemorrhoids and mild degenerative disc disease of the cervical and lumbar spine disabilities and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any of the above disorders and he was not diagnosed with these disorders until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claims for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, in this case, there is no medical opinion of record showing a relationship between any current hypertension, impingement syndrome of the right shoulder, headaches, a rash and persistent scabies, hemorrhoids and mild degenerative disc disease of the cervical and lumbar spine and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disabilities of hypertension, impingement syndrome of the right shoulder, headaches, a rash and persistent scabies, hemorrhoids and mild degenerative disc disease of the cervical and lumbar spine, does not demonstrate arthritis or hypertension manifested to a compensable degree within one year of separation.  Additionally there is no evidence that hypertension, impingement syndrome of the right shoulder, headaches, a rash and persistent scabies, hemorrhoids and mild degenerative disc disease of the cervical and lumbar spine are related to an in-service injury sustained by the Veteran.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for degenerative joint disease of the cervical and lumbar spine is denied.

Entitlement to service connection for an upper respiratory condition is denied.

Entitlement to service connection for a lower extremity condition is denied.

Entitlement to service connection for severe boils/skin irritation is denied.

Entitlement to service connection for bilateral foot pain, chronic, to include flat feet, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for a sinus disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a right foot callus is denied.

Entitlement to service connection for a left foot callus is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


